This office action is in response to the after final amendment filed on 03/24/2022.  

Allowable Subject Matter
Claims 1-4, 7, 9-16, 18, 19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “an outer ring circumferentially surrounding and radially outward of the outer swirler, the outer ring defining a primary fuel plenum therein, wherein the mixing duct comprises a secondary fuel manifold defining a secondary fuel plenum proximate to the primary fuel plenum, wherein a conical wall extends downstream from the secondary fuel manifold, the conical wall defining a series of secondary fuel passages that extend from the secondary fuel plenum to respective secondary fuel outlets on a downstream end of the mixing duct”. 
With respect to independent claims 11 and 21, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “wherein the trailing edge of each inner swirler vane curves circumferentially at an increasing rate from the first portion to the second portion”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741